Citation Nr: 1635603	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of torn medial meniscus, right knee.

2.  Entitlement to an evaluation in excess of 20 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active military service from March 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In March 2016, this matter was remanded for further development, namely a contemporaneous VA examination.

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The April 2016 VA knee examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all relevant updated treatment records.

2.  Schedule the Veteran for a VA examination by a qualified medical provider.  The examiner must review the record.  

(1)  Pursuant to Correia v. McDonald 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing in both the service-connected right knee and the undamaged left knee.  If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(2)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examination must also include testing for any increased instability of the right knee.

(3)  Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's right knee disability has on his occupational functioning, and whether or not his right knee disability impacts his ability to perform ordinary activities of daily living. 
 
A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100 (b) (2015).

